DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                 Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to a  vulcanizable rubber composition, classified in C08L9/00.
II. Claim 10, drawn to a pneumatic tire, classified in B60C1/0016.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as mutually exclusive species in an intermediate-final product relationship. An intermediate product and a final product can be shown to be distinct inventions if the intermediate and final products are mutually exclusive inventions (not overlapping in scope) that are not obvious variants, and the intermediate product as claimed is useful to make something other than the final product as claimed. Typically, the intermediate loses its identity in the final product.  (MPEP § 806.05(j)).  In the instant case, invention I subject matter loses its identity in invention II. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
There would be serious burden on the examiner if they were to search all inventions as they are classified in different classes/subclasses, and would require different text search. Specifically, Group I is classified C08L9/00, Group II is classified in B60C1/0016.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Mandy Willis on 11/09/2022 a provisional election was made without traverse to prosecute the invention I, claims 1-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 10 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04.
Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
                                                                      Claim Objections
Claim 1 is objected to because of the following informalities:  “from 1 to 100 phr of a carbon dioxide-generated carbon reinforcement produce by a method comprising:” should read “from 1 to 100 phr of a carbon dioxide-generated carbon reinforcement produced by a method comprising:”
Claims 2 and 3 are objected to because of the following informalities: “The vulcanized rubber composition” should read “The vulcanizable rubber composition.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "solid carbon product" in line 9.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 3 recites the limitation “solid carbon” a few times. .  There is insufficient antecedent basis for this limitation in the claim. 
 In view of the claims, it seems “solid carbon” refers to carbon dioxide-generated carbon reinforcement. The examiner suggests to use one of the terms.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 8-9 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ikeda et al. (US 5,861,454).
Regarding Claims 1 and 2, Ikeda et al. teaches a rubber composition comprising: 100 phr diene-based elastomer (SBR and EP rubber) and 3 to 35 phr carbon fibrils, wherein the carbon fibrils are tubular graphitic carbon fibrils of an average diameter of 13 nm (examples 1-4). The carbon fibrils read on carbon nanotubes or carbon nanofibers. The amount of the carbon fibrils falls within the claimed range. 
The process of producing the carbon reinforcement is irrelevant in term of patentability  because caselaw has held that "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. " In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
Regarding Claim 8, Ikeda et al. teaches the diene-based elastomer is styrene-butadiene rubbers (Examples 1, 3 and 4).
Regarding Claim 9, Ikeda et al. teaches the amount of carbon dioxide- generated carbon reinforcement ranges from 5 to 35 phr which falls within the claimed range (examples 1-4).

Claims 1, 2, 4-8 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Carlo et al. (US2020/0062933).
Regarding Claims 1-2 and 8, Carlo et al. teaches that a vulcanizable rubber composition comprising 50 phr polybutadiene rubber and 50 phr polyisoprene synthetic rubber, and 2 phr carbon nanotubes, which falls within the claimed range (page 9 table 5). The process of producing the carbon reinforcement is irrelevant in term of patentability  because caselaw has held that "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. " In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding Claim 4, Carlo et al. teaches that a vulcanizable rubber composition comprising 33 phr silica, which falls within the claimed range (Table 5, [0179]). 
Regarding Claims 5-7, Carlo et al. teaches the vulcanizable rubber composition comprising an organosilane agent, the agent has a general formula (II): (R )3Si-CnH2n-X, wherein at least one of the R
groups is an alkoxy or aryloxy group; n is an integer between 1 and 6 (including 6); X is a group selected from among nitrous, mercapto, … …, or -S----COR; particularly preferred are bis(3-triethoxysilylpropyl) tetrasulphide and bis(3-triethoxysilylpropyl) disulphide([0105]-[0106]). Carlo et al. further teaches the amount of the organosilane is 0.01 phr. to 10 phr ([0107]), which mostly falls within the claimed range.

Claims 1, 2, 4-9 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Deschler et al. (US20030130535).
Regarding claims 1, 2, Deschler et al. teaches a rubber composition ([0033]-[0054]) comprising 100 phr of at least one diene-based elastomer and 0 – 100 phr of carbon black ([0045]), which is almost identical to the amount of the instant claim 1. Regarding claim 9, the amount of carbon black overlaps with the claimed amount.
The process of producing the carbon reinforcement is irrelevant in term of patentability  because caselaw has held that "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. " In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
Regarding Claim 4, Deschler et al. teaches about 64 phr silica in the vulcanizable rubber composition (Table 1 and [0074]), which falls within the claimed amount.
Regarding Claims 5-7, Deschler et al. teaches sulfur-containing organosilane (claim 6), and the organosilane compound is selected from bis(trialkoxysilylalkyl) polysulfides,  mercaptosilanes, and  bis(triethoxysilylpropyl) tetrasulfide ([[0018], example 1]. Deschler et al.  further teaches the rubber composition comprising 0.3 to 10 phr organosilane ([0045]). 
Regarding Claim 8, Deschler et al. teaches the diene-based elastomer is selected from styrene-butadiene rubbers, polybutadiene rubbers, natural rubbers, and synthetic polyisoprenes ([0046-0050]).
                                                      Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (US 5,861,454).
The disclosure of  Ikeda et al. is fully set forth in paragraph 10 and is incorporated herein by reference. Ikeda et al. further teaches the carbon reinforcement material includes agglomeration of graphite nanotubes (Col. 3 line 4 – Col. 4 line 11).
The difference between the disclosure of Ikeda et al. and the instant claim is the requirement of the specific agglomeration of particles of solid carbon on an iron-containing catalyst particle having a dimension between about 1.3 and 1.6 time the dimension of the particles of solid carbon having less than 1 millimeter.
 Ikeda et al. furthermore teaches agglomerations of particles having an average diameter of 0.05 to 50 μm (Col 3, line 8). Additionally, Ikeda et al. teaches a manufacturing process by reacting a gas containing carbon and hydrogen in the presence of an iron-containing catalyst ( Col. 4, line 45 – Col. 5 line 5). It is noted that the formation of the nanotube takes place on the surface of the catalyst surface, the dimension of catalyst particle relating to and being larger than the dimension of nanotube. Therefore, it would be obvious to optimize the dimension of catalyst particle with the pre-determined dimension of the nanotube to the claimed dimension.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUIHONG QIAO whose telephone number is (571)272-8315. The examiner can normally be reached 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi, can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HUIHONG QIAO/Examiner, Art Unit 1763                                                                                                                                                                                                        
/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763